

116 S3622 IS: Indian Tribal Government Coronavirus (COVID–19) Disaster Assistance Cost Share Relief Act
U.S. Senate
2020-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3622IN THE SENATE OF THE UNITED STATESMay 6, 2020Mr. Heinrich (for himself, Mr. Udall, Ms. Murkowski, Mr. Sullivan, Mr. Blumenthal, and Mr. Sanders) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo waive the cost share requirement for Indian Tribes receiving disaster assistance relating to COVID–19, and for other purposes. 1.Short titleThis Act may be cited as the Indian Tribal Government Coronavirus (COVID–19) Disaster Assistance Cost Share Relief Act.2.Disaster assistance(a)In generalNotwithstanding any other provision of law, including any agreement, the Federal share of assistance, including direct Federal assistance, provided to an Indian tribal government in connection with COVID–19 under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) shall be 100 percent of the eligible costs under such Act, regardless of whether the Indian tribal government was the recipient or subrecipient of the assistance.(b)ApplicabilityThe Federal share provided by subsection (a) shall apply to disaster assistance described in subsection (a) applied for before, on, or after the date of enactment of this Act, regardless of whether the application deadline for the assistance has passed. 